Citation Nr: 1518489	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-04 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for service-connected tension headaches, evaluated as noncompensable prior to December 7, 2009, as 10 percent disabling from December 7, 2009 to July 7, 2013, and as 30 percent disabling as of July 8, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to July 2004. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, by the Fargo, North Dakota RO, which denied the Veteran's claim of entitlement to an increased (compensable) rating for tension headaches.  In March 2008, the RO confirmed its previous denial of the Veteran's claim.  While the case was on appeal, by an April 2010 rating action, the RO increased the evaluation for tension headaches from 0 percent to 10 percent rating, effective from December 7, 2009.  In October 2011, the Board, which did not have access to the RO's April 2010 decision, denied a compensable rating for tension headaches.  

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In May 2012, the Veteran's representative and the VA General Counsel filed a Joint Motion to remand.  In June 2012, the Court granted the Joint Motion, and remanded the case to the Board for readjudication consistent with the Joint Motion.  In June 2013, the Board remanded the case for further evidentiary development.

In July 2013, the Appeals Management Center (AMC) granted the claim, to the extent that it reiterated the previous assignment a 10 percent rating with an effective date of December 7, 2009; the AMC also granted a 30 percent rating as of July 8, 2013.

In September 2013, the Board granted the claim, to the extent that it assigned a 10 percent rating for the period "prior to December 7, 2009."  That same month, the AMC effectuated the Board's decision, and assigned a 10 percent rating as of April 20, 2007.

The Veteran appealed to the Court.  In November 2014, the Court issued an Order and a Memorandum Decision that vacated the Decision portion of the Board's September 2013 decision, to the extent that it denied a rating in excess of 10 percent prior to July 8, 2013, and a rating in excess of 30 percent thereafter.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2007 VA examination report, the Veteran reported that she had only been treated for her headaches a couple of times, that they primarily manifested in the Spring, and that she had only been given Motrin.  She complained of mostly bifrontal, throbbing pain.  The examination report notes, "To get rid of her headaches, she tries to go to sleep, and if she can sleep for 4-5 hours, the pain is gone and for the most part she is able to do this because she is no longer working."  Her headaches were characterized as not prostrating.  

In a May 2012 Joint Motion, it was stated that it was agreed that the April 2007 VA examination report contained "internally inconsistent" findings.  

Specifically, the Veteran's report that she required sleep to treat her headaches was felt to be inconsistent with the examiner's conclusion that her headaches were not prostrating.  The reason for this finding is not entirely self-evident. 

In June 2013, the Board remanded the claim.  The Board stated, "[T]here remains a question of whether the Veteran truly suffers from prostrating headaches pursuant to 38 C.F.R. § 4.124a, DC 8100."  The Board therefore directed that the Veteran be afforded another examination to address this question.  

On July 8, 2013, the Veteran was afforded a VA examination for her headaches.  The examination report noted the following: the Veteran claimed to have 5 to 6 headaches per month, lasting from 11/2 to 3 days.  The Veteran did not have characteristic prostrating attacks of migraine headache pain, but she did have characteristic prostrating attacks of non-migraine headache pain, more frequently than once per month.  Her headache condition impacted her ability to work; the report indicates that she was capable of "light physical employment; sales/teaching."  The examiner stressed, in capital letters, that the examination was very limited since there were no current treatment records, and that it was by history alone.  The examiner further noted that she had been requested to send her current treatment reports to the RO, the importance of which was explained to her.  

A review of the Court's November 2014 decision shows that the Secretary had conceded that the issue of a rating in excess of 10 percent prior to July 8, 2013 must be remanded because the Board had failed to ensure compliance with its June 2013 remand.  Specifically, the Court concluded that a remand was required because the July 2013 VA examination report failed to address whether the Veteran's complaint, that she need for sleep to alleviate her headaches, was evidence of "prostration" under DC 8100.  Citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Court similarly determined that the Board's reasons and bases were inadequate, as it failed to discuss the Veteran's complaint that she used sleep to treat her headaches, as well as evidence of prostrating attacks in the July 2013 VA examination, and in findings in RO/AMC rating decisions, dated in April 2010 and July 2013.   

The Court's November 2014 decision further shows that the issue of a rating in excess of 30 percent as of July 8, 2013 required a remand, because "the Board failed to consider the interplay among 38 C.F.R. §§ 4.3, 4.7, and 4.21 with respect to 'each of the factors specified in DC 8100 for a 50 percent rating,' including whether headaches were 'productive of economic inadaptability,' and determine if a 50 percent evaluation is appropriate despite any perceived absence of one or more listed factors."  Citing  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  The Court further concluded that the Board's reasons and basis for its decision was inadequate.  The Court essentially noted, in part, that although the June 2013 VA examiner had stated that the Veteran was capable of "light physical employment," under DC 8100, the term "economic inadaptability" was not synonymous with an "inability to work."  Citing Pierce, 18 Vet. App. at 446.  The Court stated that the Board had not adequately explained why the finding that the Veteran was capable of "light physical employment" meant that her headaches were not productive of severe economic adaptability.  

Therefore, to ensure that the record reflects the current severity of the Veteran's migraine headache disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, the June 2013 VA examiner emphasized that the examination was very limited due to the lack of current treatment records.  In this regard, there a few treatment reports for headaches during the time period in issue.  Therefore, prior to arranging for the Veteran to undergo her examination, the RO/AMC should obtain and associate with the claims file all outstanding relevant medical records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In this regard, the Veteran is requested to obtain these records in order to expedite the case. 

With regard to the issue of economic adaptability under DC 8100, there is currently no evidence of record to show that the Veteran has lost time and/or wages resulting in economic inadaptability due to her service-connected tension headaches.  On remand, the Veteran should be contacted and requested to provide the names and addresses of all of her employers (full-time or otherwise) since January 2006, and additional details and evidence related to her employment in support of her claim, as specified below.  

As a final matter, in its September 2013 decision, the Board noted that neither the rating criteria nor the Court has defined the word "prostrating."  However, the Board listed two definitions from different dictionaries in its decision.  A review of the Court's November 2014 decision shows that it refused to address the parties' contentions as to whether or not the Board had properly chosen a definition of "prostrating."  

Under the circumstances, there is no basis to find that any examination afforded to the Veteran would be "inadequate" without the Board mandating a particular definition of "prostrating."  The Board trusts that the correct Compensation & Pension procedures will be followed and that the correct forms will be used, and the Board need not make any further determinations as to this issue.  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

The appellant is notified that it is her responsibility to report for any required examination, and to cooperate in the development of the case, and that the consequences of her failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated her for headache symptoms after January 2006, in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  Contact the Veteran and request that she provide the names and addresses of all of her employers (full-time or otherwise) since January 2006.  For each employer identified, the Veteran must provide the approximate dates of employment and submit records reflecting time lost from any job due solely to her service-connected tension headaches.  She should be notified that such evidence may include, in addition to current treatment reports, evidence of interference with economic adaptability, such as records of sick leave from employers, or reasons for termination from previous employment.  All records submitted by the Veteran and/or her former or current employers must be associated with the Veteran's VA claims file.

3.  After the development requested in the first two paragraphs of this remand has been completed, the Veteran should be afforded an examination by an appropriate specialist to evaluate the current level of disability associated with her tension headaches.  The claims file and the Veteran's Virtual VA file must be made available for review by the examiner.  The report must reflect that the claims file and Virtual VA file were reviewed.

The examiner is specifically requested to discuss: 

a) the Veteran's report that she treated her headaches with sleep in the April 2007 VA examination report, and whether or not her headaches were shown to be prostrating at that time, and 

b) the current severity and frequency of the Veteran's migraine headaches, to include whether they are completely prostrating and/or productive of severe economic inadaptability.

The examiner should be notified that the rating criteria do not include a definition for "severe economic inadaptability;" however, the Court has determined that the standard does NOT require the claimant be completely unable to work.  The examiner must therefore determine whether the Veteran's headaches produce, or are capable of producing, severe economic inadaptability.  A full discussion of the functional impairment and effect of the Veteran's tension headaches on her occupational and daily life activities will be helpful to the Board.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  This is a highly complex case back from the Veteran's Court.  Readjudicate the claim for an increased rating for tension headaches in light of all pertinent evidence and legal authority, to include Pierce v. Principi, 18 Vet. App. 440 (2004).  If the benefit sought on appeal remains denied, furnish the Veteran and her representative with an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




